EXHIBIT 10.8
 


 


 
AMENDED AND RESTATED
 
HERCULES DEFERRED COMPENSATION PLAN
 
EFFECTIVE JANUARY 1, 2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

AMENDED AND RESTATED
 
HERCULES DEFERRED COMPENSATION PLAN
 
(EFFECTIVE JANUARY 1, 2008)
 
General Overview
The Plan provides eligible employees with the opportunity to defer the receipt
of a portion of compensation to (1) a date or dates beginning after the
employee’s retirement; (2) upon the earlier of such other designated date as
provided hereunder or separation from service or (3) upon separation from
service. Amounts deferred will be credited each quarter with interest equal to
the Morgan Guaranty Trust Company prime rate. The total amount deferred,
including interest credits, will be paid in accordance with the terms of
settlement options elected by the employee. The Plan is unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Plan, as amended and
restated, is intended to satisfy the requirements of Section 409A of the Code.
Eligibility
Eligibility to participate in this Plan shall normally be limited to those
executives who receive awards under the Hercules Long-Term Incentive
Compensation Plan during the calendar year prior to the deferral period. Other
employees may become eligible upon the approval of the Chief Executive Officer.
Compensation
For purposes of the Plan, compensation means base monthly salary and bonus
payouts, if any, applicable to awards made pursuant to the Management Incentive
Compensation Plan (MICP) or a successor plan.
Deferral Elections
Base Monthly Salary: Elections to defer base monthly salary must be made prior
to December 31 of the year preceding the year that the services to which the
base monthly salary relates are performed. If an employee first becomes eligible
to participate in the Plan during a calendar year (and is not already eligible
to participate in any other account-based nonqualified deferred compensation
plan to which employee
 
 
 
2 of 8
 
 
deferrals may be made), the employee may make a deferral election with respect
to base monthly salary attributable to future services during the calendar year
within 30 days of initial eligibility.
Eligible employees shall elect, on a form provided by the Company, the
percentage of their base monthly salary for the ensuing year that is to be
deferred. An election to defer a portion of base monthly salary shall be
irrevocable.
Deferral percentages cannot be less than 5% or more than 60% of base monthly
salary.
MICP Payouts: Elections to defer the cash portion payout applicable to future
awards under the MICP must be made at least 6 months prior to the end of the
performance period to which the payout relates, or earlier at the Company’s
discretion; provided, however, that the employee is continuously employed from
the earlier of the beginning of such performance period or the date the
performance goals for such performance period are established through the date
of the deferral election.  The annual election to defer the MICP payout shall be
irrevocable.
Eligible employees shall elect, on a form provided by the Company, the
percentage of their payout, if any, for the current performance period. Deferral
percentages may be up to 100% (in 5% increments) of the cash portion of the MICP
payout, if any.  Only MICP payouts to be made in cash may be deferred. Payouts
in restricted stock or other non-cash remuneration may not be deferred under
this Plan.
Deferred Accounts and Interest Credits
The Company shall establish and maintain a deferral account in the name of each
participant. Every account shall be credited monthly with the base monthly
salary deferred and/or, at the time an MICP award becomes payable, with the
amount of MICP payout deferred. Participant accounts shall be credited quarterly
with interest equal to the Morgan Guaranty Trust Company prime rate of interest.
Non-Qualified Savings Plan (NQSP) Account
There are two types of Non-Qualified Savings Plan (NQSP) account deferrals:
1. 
Matching Contribution Replacement Due to Deferred Compensation. To the extent
that participation in the Hercules Deferred Compensation Plan reduces the amount
that an eligible participant may contribute to the

 
 
 
 
 
 
3 of 8
 
 
 
Hercules Incorporated Savings and Investment Plan (“401(k) Plan”), a
Non-Qualified Savings Plan (NQSP) account shall be established and maintained
within this Plan. This account will consist of the Company Matching
Contributions (as defined in the 401(k) Plan) that cannot be credited to the
401(k) Plan solely by reason of the participant’s election to defer base monthly
salary and/or the cash portion of the MICP payout. Such amounts shall be
credited to the participant’s NQSP account under this Plan. The Company Matching
Contribution percent will be based on the 401(k) earnings deferral rate elected
by the employee and in effect when he or she makes deferral elections under this
Plan.

2.
Excess Contributions. Certain highly compensated participants will have their
ability to contribute to, or to be credited with contributions under, the 401(k)
Plan limited due to the imposition of IRS and Internal Revenue Code limits. The
Company projects which participants may exceed the regulatory earnings limit in
the subsequent calendar year. Such participants may elect to defer up to an
additional 6% of their base monthly salary and the “Target” portion of their
MICP payout, which will be matched in this Deferred Compensation Plan to the
same extent a match would have been made had the participant been able to
contribute such amounts under the 401(k) Plan.

A deferral election under this Section must be made prior to the year that the
services to which the base monthly salary relates are performed (or if
applicable, in accordance with the timing rules for mid-year eligibility). The
deferral will start on the next January 1 and will continue for the entire
calendar year. However, the Company Matching Contributions made in relation to
this deferral under the Plan will be limited to an amount such that, when
combined with the Matching Contributions under the 401(k) Plan, the total does
not exceed the Matching Contributions the participant would have received had he
continued the same deferral percentage in effect when he made his NQSP election
and had he not been subject to IRS earnings limits under the 401(k) Plan. In
addition to the foregoing, certain highly compensated participants may not
receive a full Performance Retirement Contribution (PRC), or similar
non-matching
 
 
4 of 8
 
Company Contribution under the 401(k) Plan, due to the imposition of IRS or
Internal Revenue Code limits. Any Company Contributions so limited shall be
added to the participant’s NQSP account under this Plan.
The applicable Company Matching Contributions referenced above shall be credited
to the participant’s NQSP account at the end of each calendar year (or, if
earlier, within thirty (30) days following his separation from service (within
the meaning of Section 409A of the Internal Revenue Code)). The other Company
contributions referenced above shall be credited to the participant’s NQSP
account at approximately the same time they would have been contributed to the
401(k) Plan.
Once credited to a participant’s account, employee deferrals and Company
contributions shall be credited quarterly with interest equal to the Morgan
Guaranty prime rate of interest.
Exchange Election
With respect to amounts under this Plan that were deferred and vested as of
December 31, 2004 (including future earnings thereon), and subject to the
approval of the Company, a participant may elect to exchange such account
balance for Restricted Stock under the applicable “Exchange Awards” provisions
of the Hercules Incorporated Long-Term Incentive Compensation Plan (LTICP).
Distributions
Subject to the terms and conditions set forth in this Section, participants may
elect the time and form of payment of benefits under this Plan at the time of
their deferral elections.  The payment of benefits shall be made (or commence to
be made) within ninety (90) days following the time of payment elected by the
participant.  Plan account balances may be paid in the form of a lump sum or
installments. A right to receive installment payments shall be treated as a
right to receive a series of separate payments.  However, in no event shall NQSP
account balances be payable prior to the earliest of participant’s separation
from service or disability (each as defined in Section 409A of the Internal
Revenue Code), or death.
Notwithstanding previous deferral elections, participants who become eligible
for benefits under the Hercules Long-Term Disability (“LTD”) Plan and who are
disabled within the meaning of Section 409A shall have their Plan account
balances commence
 
 
5 of 8
 
to be paid within ninety (90) days of the date of LTD commencement in the form
elected. If no election is made, the participant’s entire Plan account balance
will be paid to the participant (or beneficiary, as applicable) in a lump sum
within ninety (90) days of separation from service.
Notwithstanding previous deferral elections, in the event of a participant’s
death, his or her Plan account balance shall be paid to the participant’s
beneficiary within ninety (90) days of the date of the participant’s death.
Any Plan account balance payable to a specified employee (as defined in Section
409A(a)(2)(B)(i) of the Internal Revenue Code) upon such employee’s separation
from service (other than by reason of death) shall not be paid to the specified
employee until the first business day of the seventh month following separation
from service.
Notwithstanding the foregoing, with respect to amounts under this Plan that were
deferred and vested as of December 31, 2004 (including future earnings thereon)
(“Grandfathered Account”), the following rules will apply:
(1) Participants who are retirement eligible1 may elect to have their
Grandfathered Account settled in one of the following options:
·
Lump sum payable at separation from service or death.

·
A dollar amount to be paid upon the earliest of a specified date or separation
from service or death. If any amount remains, such amount will be paid at
separation from service.

· 
A percentage of the Grandfathered Account to be paid after retirement as a lump
sum and/or in equal annual installments over 1 to 10 years. Payouts must
commence on or prior to age 70-1/2 and no later than 10 years from retirement.
The percentage shall be applied against the Grandfathered Account balance on the
effective date of retirement. Calculation of the annual installment shall be as
follows: the first payment shall be the value of the account on the first payout
date divided by the




--------------------------------------------------------------------------------

 
1
Retirement: Termination of employment at Normal Retirement Date (age 65) or with
consent of the Company with immediate eligibility for Early or Reduced Early
Retirement benefits under a retirement or pension plan maintained by the
Company, a Participating Subsidiary or Related Entity.

 
 
 
6 of 8
 
 
number of installments that the participant has chosen. Each succeeding payment
shall equal the account balance (including credited interest) on each
anniversary installment date divided by number of payments remaining to be paid.
(2) Participants who are not retirement eligible at the time of election will
have their Grandfathered Account paid in the same manner as the remainder of
their Plan account.
Notwithstanding the foregoing, pursuant to Internal Revenue Service Notice
2007-86, section 3.A.01(B), the Human Resources Committee of the Board of
Directors has discretion to permit some or all of the Participants to make
transitional payment elections in 2008 with respect to all account balances that
are to be paid after 2008.  A transitional payment election under this section
is allowed to change the deferral period and/or the form of distribution for
such account balances so long as all distributions of the deferred account
balance, after the transitional payment election is taken into account, are to
be made after 2008.  Accordingly, each Participant may, on or before December
31, 2008, elect to receive his or her account balance as a lifetime monthly
annuity.
Subsequent Deferrals
Changes to distribution elections are allowed if made 12 months in advance of
the current distribution date, the new election does not take effect for 12
months, and the distribution must be deferred at least 5 years from the current
distribution date. Annual installments will be treated as a series of separate
payments.  The ability to make changes as described in this paragraph shall not
apply to Grandfathered Accounts.
Other Terms and Conditions
Participation in the Plan is strictly voluntary.
Amounts deferred under this Plan do not qualify as earnings for purposes of
calculating benefits under The Pension Plan of Hercules Incorporated or the
Hercules Savings and Investment Plan. Pension benefits otherwise accrued under
the Hercules Incorporated Employee Pension Restoration Plan applicable to
amounts deferred under
 
 
7 of 8
 
this Plan shall be governed by the terms and conditions of the Hercules
Incorporated Employee Pension Restoration Plan.
The Human Resources Committee of the Board of Directors shall have the sole
responsibility for administering and interpreting the provisions of the Plan and
shall also have the authority to do those things necessary and possible to
achieve the deferred receipt of income intended for eligible employees under
this Plan.
All amounts paid under the Plan shall be made from the general assets of the
Company. Participants shall have no secured interest in any asset of the
Company, including, without limitations, investments of the Company, if any,
intended to retire its obligations under the Plan.
11/11/08
 
 
8 of 8